Citation Nr: 1450376	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  08-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a left arm disability.

3.  Entitlement to service connection for a left leg disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September to December 1981, May to
September 1994, October 1994 to March 1995, and September 2004 to March 2005.  She also had Reserve service including a period of active duty for training that began on January 12, 2004.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.  In September 2010, the Veteran presented testimony before the undersigned and a copy of the transcript is associated with the electronic record.  

In a February 2011 decision, the Board denied service connection for hearing loss and tinnitus and remanded the remaining issues on appeal to the RO via the Appeals Management Center (AMC) for additional development of the record.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran seeks service connection for disabilities of the right and left arms, left leg, neck and back.  At her personal hearing before the undersigned in September 2010, the Veteran testified that her current orthopaedic disabilities were caused by two accidents, one during a period of active service in Germany from November 1994 through March 1995 and the other during a period of active duty for training in January 2004.  

The Veteran reportedly fell off of a military vehicle in 1994 and was treated at Kaiserslautern Germany.  The Veteran's service treatment records (STRs) do not document an injury as described by the Veteran from 1994, and numerous attempts to obtain the records have been unsuccessful.  In an April 2013 memorandum, the RO made a formal finding of unavailability of the medical records from the U.S. Army Hospital in Kaiserslautern, Germany for January 1, 1994 through September 2004.  

The STRs do show that the Veteran suffered injuries in a motor vehicle accident (MVA) that occurred during a period of active duty for training on January 12, 2004.  

Records show that the Veteran received physical therapy and other treatment in 2004, but a June 2007 VA examination report indicates that the Veteran did not seek treatment after January 2005.  

At a February 2007 VA examination, the Veteran denied any history of back pain prior to the MVA of January 12, 2004, and she explained that the only treatment received for her injuries after 2005 was from emergency rooms because she did not have health insurance.  

On examination in June 2007, the Veteran wore a soft collar, a narrow lumbar corset, and a 6-inch ACE bandage about the left knee.  The examiner indicated that despite the multiple complaints and the use of these three supports, she was in no obvious distress.  She could move about the office and change position quickly and with overt difficulty.  She was able to stand and walk normally on the heels and toes evidencing good balance and coordination.  

The diagnosis was (1) Lumbar strain (by history); (2) Cervical strain (by history); (3) No pathology found in left leg; and, (4) No pathology found in left upper extremity.  The examiner opined, in essence, that none of the Veteran's current complaints or findings on x-ray were related to the January 2004 MVA and/or it would be too speculative to consider the current findings as related to the MVA in 2004.  The examiner based his opinion on years of practicing as an orthopaedic surgeon.  The examiner did not consider the June 2007 x-ray of the left shoulder which revealed sclerotic changes in the head of the humerus raising the possibility of prior trauma.

The VA examiner in 2007 noted several STRs from 1981 and 1994 which document complaints of pain in the right knee, right arm, low back and a left leg injury.  Specifically, the Veteran was seen in September 1981 because of an injury to the left leg some three days earlier with complaints of pain from the knee to the ankle.  Also in 1981, there were complaints in an examination related to low back pain for some three weeks with no history of trauma diagnosed as a lumbosacral sprain.  An additional entry identified complaints, of low back pain for some four weeks occurring when marching and stepping into a hole and twisting the leg.  The diagnosis was muscle strain.  In September 1994 the Veteran was seen for right arm pain which started some two months earlier, and right knee pain which started a month earlier.  The Veteran responded that the above noted problems had resolved and were not causing any difficulties prior to the January 2004 MVA.  

Records obtained after the June 2007 examination contain a VA spine x-ray report from June 2008 noting a mild S-shaped curvature of the thoracic spine, consistent with scoliosis.  Mild kyphosis of the upper thoracic spine was seen.  There was disc space narrowing and endplate remodeling consistent with multilevel degenerative disc disease in the midthoracic spine.  Degenerative disc disease at L5-S1 is also shown and minimal levoconvex curvature of the lumbar spine centered at L4 was suggestive of mild scoliosis.  Similarly, there was degenerative disc disease at C5-C6 and at C4-C5.  Straightening of the cervical spine was also noted.  Other VA medical records note continued complaints of joint pain.  An April 2009 VA record signed by a physical therapist and a psychiatrist indicates that the Veteran suffers from myofascial pain syndrome.  

These records, which were generated after the June 2007 examination, show evidence of disc disease of the lumbar and cervical spine, as well as scoliosis.  As there is evidence of a January 12, 2004 MVA during a period of active duty for training; and, current disability involving the cervical spine, lumbar spine, as well as a possibility of related pain in the extremities, a new VA examination is necessary to decide the claim.  38 C.F.R. § 3.159.  

Since the claims file is being returned it should be updated to include any recent VA treatment records and any outstanding private treatment records that are not of record.  See 38 C.F.R. § 3.159(c), (1), (2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic record all VA medical records pertaining to the Veteran's cervical spine, lumbar spine, and upper and lower extremities not currently of record.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not yet been obtained or identified regarding her orthopaedic disabilities of the cervical and lumbar spine, the arms, and the legs.  All efforts to obtain these records should be documented in the record.

3.  After completion of the above directives, schedule the Veteran for a VA examination by an appropriate physician to determine the current nature and likely etiology of the Veteran's current disabilities of the cervical spine, lumbar spine, both arms and left leg, all claimed by the Veteran as a result of an in-service automobile accident.  The claims folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  

The examiner must elicit from the Veteran and record a full clinical history referable to the in-service automobile accident as well as the history and progression of any residual disabilities.  

The examiner must be advised that the Veteran may establish service connection for a disability not shown in service if all the evidence of record indicates that the disability was incurred as a result of service, including, but not limited to, myofascial pain syndrome and disc disease.  

The examiner is asked to opine as to whether any of the Veteran's spine disabilities and/or upper/lower extremity disabilities listed above, at least as likely as not had their origin during service, or were otherwise caused by her service, to include a January 2004 in-service car accident and a claimed injury in 1994.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the record.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

5.  After completing any additional necessary development, readjudicate the issues on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and her representative, if any, a supplemental statement of the case and afford the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



